 



EXHIBIT 10.1

ASCENTIAL SOFTWARE CORPORATION (FORMERLY KNOWN AS INFORMIX CORPORATION)
AMENDED AND RESTATED 1994 STOCK OPTION AND AWARD PLAN

(Effective as of March 23, 1994 and amended by the Board of Directors on
February 4, 1997, April 28, 2002 and June 5, 2003 and approved by the
stockholders on May 22, 1997, June 21, 2000 and June 17, 2003)

BACKGROUND AND PURPOSE

1.1     Background and Effective Date. The Plan permits the grant of
Nonqualified Stock Options, Incentive Stock Options, and Restricted Stock. The
Plan is subject to the approval by an affirmative vote, at the next meeting of
stockholders of the Company, or any adjournment thereof, of the holders of a
majority of Shares, present in person or by proxy and entitled to vote at such
meeting. Awards may be granted prior to the receipt of such vote, but such
grants shall be null and void if such vote is not in fact received.

1.2     Purpose of the Plan. The Plan is intended to increase incentive and to
encourage stock ownership on the part of key employees of the Company and its
Affiliates. The Plan also is designed to align the interests of Participants
with those of the Company’s shareholders, and to provide Participants with an
incentive for outstanding performance. The Plan is further intended to provide
flexibility to the Company in its ability to motivate, attract, and retain the
services of outstanding individuals, upon whose judgment, interest, and special
effort the success of the Company largely is dependent.

SECTION 2
DEFINITIONS

The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:

2.1     “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

2.2     “Affiliate” means any corporation or any other entity (including, but
not limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

2.3     “Award” means, individually or collectively, a grant under the Plan of
Nonqualified Stock Options, Incentive Stock Options or Restricted Stock Award.

 



--------------------------------------------------------------------------------



 



2.4     “Award Agreement” means the written agreement setting forth the terms
and provisions applicable to each Award granted under the Plan.

2.5     “Board” or “Board of Directors” means the Board of Directors of the
Company.

2.6     “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder shall include such
section or regulation, any valid regulation promulgated under such section, and
any comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

2.7     “Committee” means the committee appointed by the Board (pursuant to
Section 3.1) to administer the Plan.

2.8     “Company” means Ascential Software Corporation (formerly known as
Informix Corporation), a Delaware corporation, or any successor thereto.

2.9     “Director” means any individual who is a member of the Board of
Directors of the Company.

2.10     “Disability” means a permanent and total disability within the meaning
of Code Section 22(e)(3).

2.11     “Employee” means any employee of the Company or of an Affiliate,
whether such employee is so employed at the time the Plan is adopted or becomes
so employed subsequent to the adoption of the Plan.

2.12     “Fair Market Value” means the last quoted selling prices for Shares on
the relevant date, or if there were no sales on such date, the arithmetic mean
of the last quoted selling prices on the nearest day before and the nearest day
after the relevant date, as determined by the Committee.

2.13     “Incentive Stock Option” means an option to purchase Shares, which is
designated as an Incentive Stock Option and is intended to meet the requirements
of Section 422 of the Code.

2.14     “Nonqualified Stock Option” means an option to purchase Shares which is
not intended to be an Incentive Stock Option.

2.15     “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.

2.16     “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

2.17     “Participant” means an Employee who has an outstanding Award.

2.18     “Plan” means the Ascential Software Corporation 1994 Stock Option and
Award Plan, as set forth in this instrument and as hereafter amended from time
to time.

2



--------------------------------------------------------------------------------



 



2.19     “Retirement” means a Termination of Employment at or after the time
specified in any Company-sponsored pension plan applicable to the Participant,
or in any government-mandated retirement program applicable to the Participant,
as determined by the Committee.

2.20     “Restricted Stock Award” means an Award granted to a Participant
pursuant to Section 6.

2.21     “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, and any
future regulation amending, supplementing or superseding such regulation.

2.22     “Section 16 Person” means an individual who is subject to Section 16 of
the 1934 Act with respect to the Shares.

2.23     “Shares” means the shares of common stock, $0.01 par value, of the
Company.

2.24     “Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing fifty percent or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

2.25     “Termination of Employment” means a cessation of the employee-employer
relationship between an employee and the Company or an Affiliate for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, Retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.

SECTION 3
ADMINISTRATION

3.1     The Committee. The Plan shall be administered by the Committee. The
Committee shall consist of not less than two (2) Directors. The members of the
Committee shall be appointed from time to time by, and shall serve at the
pleasure of, the Board of Directors. The Committee shall be comprised solely of
Directors who both are (a) “disinterested persons” under Rule 16b-3, and
(b) “outside directors” under Section 162(m) of the Code.

3.2     Authority of the Committee. It shall be the duty of the Committee to
administer the Plan in accordance with its provisions. The Committee shall have
all powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power (a) to determine
which Employees shall be granted Awards, (b) to prescribe the terms and
conditions of the Awards, (c) to interpret the Plan and the Awards, (d) to adopt
such procedures and subplans as are necessary or appropriate to permit
participation in the Plan by Employees who are foreign nationals and/or employed
outside of the United States, (e) to adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(f) to interpret, amend or revoke any such rules.

The Committee, in its sole discretion and on such terms and conditions as it may
provide, may delegate all or any part of its authority and powers under the Plan
to one or more directors and/or officers of the Company; provided, however, that
the Committee may not delegate its authority

3



--------------------------------------------------------------------------------



 



and powers (a) with respect to Section 16 Persons, or (b) in any way which would
jeopardize the Plan’s qualification under Rule 16b-3 or Section 162(m) of the
Code.

3.3     Decisions Binding. All determinations and decisions made by the
Committee pursuant to the provisions of the Plan shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.

SECTION 4
SHARES SUBJECT TO THE PLAN

4.1     Number of Shares. Subject to adjustment as provided in Section 4.3, the
total number of Shares available for grant under the Plan may not exceed
33,000,000. This includes 8,000,000 Shares added to the Plan by amendment
effective May 22, 1997, 8,000,000 Shares added by amendment effective June 21,
2000 and 9,000,000 Shares added by amendment effective June 17, 2003. Such
Shares may be either authorized but unissued Shares or Treasury Shares. Options
which cover any portion of the Shares may not be repriced without approval by
the Company’s stockholders. Repricing includes the reduction of the exercise
price of an outstanding Option or the grant of a new Option in exchange for or
in substitution of an outstanding Option. While an Award is outstanding, it
shall be counted against the authorized pool of Shares, regardless of its vested
status. The grant of an Award shall reduce the Shares available for grant under
the Plan by the number of Shares subject to such Award.

4.2     Lapsed Awards. If an Award is canceled, terminates, expires, lapses or
is forfeited in whole or in part (including as a result of Shares subject to
such Award being repurchased by the Company at the original issuance price
pursuant to a contractual repurchase right) for any reason, any Shares subject
to such Award again shall be available to be the subject of an Award.

4.3     Adjustments in Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, such adjustment shall be made in
the number and class of Shares which may be delivered under the Plan, in the
number and class of and/or price of Shares subject to outstanding Options
granted under the Plan, and in the repurchase price per share subject to each
outstanding Restricted Stock Award, as the Committee, in its sole discretion,
shall determine to be appropriate to prevent the dilution or diminishment of
Awards. Notwithstanding the preceding sentence, the number of Shares subject to
any Award always shall be a whole number.

SECTION 5
STOCK OPTIONS

5.1     Grant of Options. Subject to the terms and provisions of the Plan,
Options may be granted to Employees at any time and from time to time as
determined by the Committee in its sole discretion. The Committee, in its sole
discretion, shall determine the number of Shares subject to each Option,
provided that during any fiscal year of the Company, no Participant shall
receive Options covering more than 500,000 Shares. Notwithstanding any contrary
provision of the preceding sentence, an individual may, in the Committee’s
discretion, receive Options covering up to 1,000,000 Shares during any fiscal
year of the Company in which the individual

4



--------------------------------------------------------------------------------



 



(a)  first becomes an Employee, and/or (b) is promoted from a position as a
non-executive officer Employee to a position as an executive officer Employee.
The Committee may grant Incentive Stock Options, Nonqualified Stock Options, or
a combination thereof.

5.2     Award Agreement. Each Option shall be evidenced by an Award Agreement
that shall specify the Option Price, the expiration date of the Option, the
number of Shares to which the Option pertains, any conditions to exercise of the
Option, and such other terms and conditions as the Committee, in its discretion,
shall determine. The Award Agreement also shall specify whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.

5.3     Option Price. Subject to the provisions of this Section 5.3, the Option
Price for each Option shall be determined by the Committee in its sole
discretion.

5.3.1     Nonqualified Stock Options. In the case of a Nonqualified Stock
Option, the Option Price shall be not less than one hundred percent (100%) of
the Fair Market Value of a Share on the date that the Option is granted.

5.3.2     Incentive Stock Options. In the case of an Incentive Stock Option, the
Option Price shall be not less than one hundred percent (100%) of the Fair
Market Value of a Share on the date that the Option is granted; provided,
however, that if at the time that the Option is granted, the Employee (together
with persons whose stock ownership is attributed to the Employee pursuant to
Section 424(d) of the Code) owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries, the Option Price shall be not less than one hundred and ten
percent (110%) of the Fair Market Value of a Share on the date that the Option
is granted.

5.3.3     Substitute Options. Notwithstanding the provisions of Sections 5.3.1
and 5.3.2, in the event that the Company or an Affiliate consummates a
transaction described in Section 424(a) of the Code (e.g., the acquisition of
property or stock from an unrelated corporation), persons who become Employees
on account of such transaction may be granted Options in substitution for
options granted by their former employer. If such substitute Options are
granted, the Committee, in its sole discretion and only to the extent consistent
with Section 424(a) of the Code, may determine that such substitute Options
shall have an exercise price less than 100% of the Fair Market Value of the
Shares on the date the Option is granted.

5.4     Expiration of Options. Each Option shall terminate upon the first to
occur of the events listed in Section 5.4.1, subject to Section 5.4.2.

5.4.1     Expiration Dates.

(a)      The date for termination of the Option determined by the Committee in
its sole discretion and set forth in the written stock option agreement, which
date may be earlier than the dates set forth in clauses (b) through (f), below;

(b)      The expiration of ten years from the date the Option was granted,
subject to the provisions of clause (f), below; or

5



--------------------------------------------------------------------------------



 



(c)     The expiration of one year from the date of the Optionee’s Termination
of Employment for a reason other than the Optionee’s death, Disability or
Retirement, subject to the provisions of clause (f) below; or

(d)     The expiration of one year from the date of the Optionee’s Termination
of Employment by reason of Disability; subject to the provisions of clause (f)
below; or

(e)     The expiration of one year from the date of the Optionee’s Retirement;
provided that no Incentive Stock Option may be exercised after the expiration of
three months from the date of the Optionee’s Retirement, subject in each case to
the provisions of clause (f) below; or

(f)     The expiration of one year from the date of the Optionee’s death, if
such death occurs while the Optionee is in the employ of the Company or an
Affiliate or within the one-year periods referred to in (c), (d) or (e) above,
whichever is applicable.

5.4.2     Committee Discretion. Subject to the provisions of this Section 5.4,
the Committee shall provide, in the terms of each individual Option, when such
Option expires and becomes unexercisable. After the Option is granted, the
Committee, in its sole discretion and subject to Section 5.8.4 and this Section
5.4, may extend the maximum term of such Option.

5.5     Exercise of Options. Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions (including,
without limitation, conditions based upon the passage of time and/or the
achievement of specific performance goals) as the Committee shall determine in
its sole discretion. However, subject to the following sentence, an Option
generally shall not be exercisable until at least one (1) year following the
date of its grant. After an Option is granted and notwithstanding the preceding
sentence, the Committee, in its sole discretion, may accelerate the
exercisability of any Option, provided that no Option granted to a Section 16
Person shall be exercisable until at least six (6) months after the date of its
grant. Notwithstanding anything herein to the contrary, in the event of a
Participant’s death or Disability, the vesting date for all Options which are
unexercisable on the date of the Participant’s death or Disability but which
would otherwise become exercisable within one year of such date will
automatically accelerate to the date of the Participant’s death or Disability.
Payment. Options shall be exercised by the Participant’s delivery of a written
notice of exercise to the Secretary of the Company, setting forth the number of
Shares with respect to which the Option is to be exercised, accompanied by full
payment for the Shares.

The Option Price upon exercise of any Option shall be payable to the Company in
full in cash or its equivalent. The Committee, in its sole discretion, also may
permit exercise (a) by tendering previously acquired Shares having an aggregate
Fair Market Value at the time of exercise equal to the total Option Price
(provided that the Shares which are tendered must have been held by the
Participant for at least six (6) months prior to their tender to satisfy the
Option Price), or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan.

As soon as practicable after receipt of a written notification of exercise and
full payment for the Shares purchased, the Company shall deliver to the
Participant Share certificates (in the Participant’s name) representing such
Shares.

6



--------------------------------------------------------------------------------



 



5.6     Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option, as it
may deem advisable, including, but not limited to, restrictions related to
applicable Federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed and/or traded, and/or under
any blue sky or state securities laws.

5.7     Certain Additional Provisions for Incentive Stock Options.

5.7.1     Exercisability. The aggregate Fair Market Value (determined at the
time the Option is granted) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by any Employee during any calendar
year (under all plans of the Company and its Subsidiaries) shall not exceed
$100,000.

5.7.2     Termination of Employment. No Incentive Stock Option may be exercised
more than three months after the Participant’s termination of employment for any
reason other than Disability or death, unless (a) the Participant dies during
such three-month period, and (b) the Award Agreement and/or the Committee
permits later exercise. No Incentive Stock Option may be exercised more than one
year after the Participant’s termination of employment on account of Disability,
unless (a) the Participant dies during such one-year period, and (b) the Award
Agreement and/or the Committee permit later exercise.

5.7.3     Company and Subsidiaries Only. Incentive Stock Options may be granted
only to persons who are employees of the Company and/or a Subsidiary at the time
of grant.

5.7.4     Expiration. No Incentive Stock Option may be exercised after the
expiration of 10 years from the date such Option was granted; provided, however,
that if the Option is granted to an Employee who, together with persons whose
stock ownership is attributed to the Employee pursuant to Section 424(d) of the
Code, owns stock possessing more than 10% of the total combined voting power of
all classes of the stock of the Company or any of its Subsidiaries, the Option
may not be exercised after the expiration of 5 years from the date on which it
was granted.

5.8     Nontransferability of Options. No Option granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, the laws of descent and distribution, or as provided under
Section 10. All Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant.

SECTION 6
RESTRICTED STOCK AWARDS

6.1     Grants. The Committee may grant Awards entitling recipients to acquire
shares of Common Stock, subject to the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Committee in the applicable Award are
not satisfied prior to the end of the applicable restriction period or periods
established by the Committee for such Award (each, a “Restricted Stock Award”).
The Committee, in its sole discretion, shall determine the number of Restricted
Stock Awards granted

7



--------------------------------------------------------------------------------



 



to each Participant, provided that no more than 20% of the maximum number of
shares authorized for issuance under the Plan may be issued pursuant to
Restricted Stock Awards.

6.2     Terms and Conditions. The Committee shall determine the terms and
conditions of any such Restricted Stock Award, including the conditions for
repurchase (or forfeiture) and the issue price, if any.

6.3     Stock Certificates. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Committee, deposited by the Participant,
together with a stock power endorsed in blank, with the Company (or its
designee). At the expiration of the applicable restriction periods, the Company
(or such designee) shall deliver the certificates no longer subject to such
restrictions to the Participant or if the Participant has died, to the
beneficiary designated (or in the absence of effective designation, to the
Participant’s estate), in a manner determined by the Committee, by a Participant
to receive amounts due or exercise rights of the Participant in the event of the
Participant’s death.

6.4     Nontransferability. Restricted Stock Awards may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, the laws of descent and distribution. A Participant’s rights under
the Plan shall be exercisable during the Participant’s lifetime only by the
Participant.

SECTION 7
BENEFICIARY DESIGNATION

If permitted by the Committee, a Participant under the Plan may name a
beneficiary or beneficiaries to any unvested unpaid Award who shall be paid in
the event of the Participant’s death. Each such designation shall revoke all
prior designations by the same Participant and shall be effective only if given
in a form and manner acceptable to the Committee. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s estate and, subject to the terms of the Plan, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant’s estate.

SECTION 8
MISCELLANEOUS

8.1     Deferrals. The Committee, in its sole discretion, may permit a
Participant to defer receipt of the payment of cash or the delivery of Shares
that would otherwise be due to such Participant under an Award. Any such
deferral elections shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.

8.2     No Effect on Employment. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) shall not be deemed a termination of
employment.

8



--------------------------------------------------------------------------------



 



8.3     Participation. No Employee shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.

8.4     Indemnification. Each person who is or shall have been a member of the
Committee, or of the Board, shall be indemnified and held harmless by the
Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, notion, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan or any Award Agreement and against and from any
and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his or her own behalf.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.

8.5     Successors. All obligations of the Company under the Plan, with respect
to Awards granted hereunder, and all repurchase and other rights of the Company
under each outstanding Restricted Stock Award, shall be binding on or inure to
the benefit of any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

SECTION 9
AMENDMENT, SUSPENSION, OR TERMINATION

9.1     Amendment, Suspension, or Termination. The Board, in its sole
discretion, may alter, amend or terminate the Plan, or any part thereof, at any
time and for any reason. However, only if and to the extent required to maintain
the Plan’s qualification under Rule 16b-3 or Section 162(m) of the Code, any
such amendment shall be subject to stockholder approval. Neither the amendment,
suspension, nor termination of the Plan shall, without the consent of the
Participant, alter or impair any rights or obligations under any Award
theretofore granted. No Award may be granted during any period of suspension nor
after termination of the Plan.

9.2     Duration of the Plan. The Plan shall commence on the date specified
herein, and subject to Section 9.1 (regarding the Board’s right to amend or
terminate the Plan), shall remain in effect thereafter. However, without further
stockholder approval, no Incentive Stock Option may be granted under the Plan
after March 22, 2004.

SECTION 10
TAX WITHHOLDING

10.1     Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award, the Company shall have the power and the right to deduct
or withhold, or require a

9



--------------------------------------------------------------------------------



 



Participant to remit to the Company, an amount sufficient to satisfy Federal,
state, and local taxes (including the Participant’s FICA obligation) required to
be withheld with respect to such Award.

10.2     Shares Withholding. The Committee, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part, by electing to
have the Company withhold Shares having a value equal to the amount required to
be withheld or by delivering to the Company already-owned shares to satisfy the
withholding requirement. The amount of the withholding requirement shall be
deemed to include any amount which the Committee agrees may be withheld at the
time the election is made; provided, however, that the total tax withholding
where stock is being used to satisfy such tax obligations cannot exceed the
Company’s minimum statutory withholding obligations (based on minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to such supplemental taxable income). The value of the
Shares to be withheld or delivered will be based on their Fair Market Value on
the date that the taxes are required to be withheld.

SECTION 11
LEGAL CONSTRUCTION

11.1     Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

11.2     Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

11.3     Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

11.4     Securities Law Compliance. With respect to Section 16 Persons,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any provision of the Plan, Award
Agreement or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Committee.

11.5     Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of California.

11.6     Captions. Captions are provided herein for convenience only, and shall
not serve as a basis for interpretation or construction of the Plan.

EXECUTION

IN WITNESS WHEREOF, Ascential Software Corporation, by its duly authorized
officer, has executed the Plan on the date indicated below.

10



--------------------------------------------------------------------------------



 



ASCENTIAL SOFTWARE CORPORATION
By: /s/ PETER GYENES
Name: Peter Gyenes
Title: Chairman and Chief Executive Officer

Dated: June 17, 2003

Approved by the stockholders:
April 14, 1995
May 22, 1997 (amendment)
June 21, 2000 (amendment)
June 17, 2003 (amendment)

11